Case 19-11466-MFW   Doc 2149   Filed 03/04/21   Page 1 of 9
Case 19-11466-MFW   Doc 2149   Filed 03/04/21   Page 2 of 9

                    EXHIBIT A
                               Case 19-11466-MFW                  Doc 2149      Filed 03/04/21   Page 3 of 9
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                   Served 3/1/2021

ALAN GELB, ESQ.                                    ALBERT EINSTEIN HEALTHCARE NETWORK       ARENT FOX LLP
AGELBLAW@YAHOO.COM                                 PENNY J. REZET                           GEORGE P. ANGELICH
                                                   REZETP@EINSTEIN.EDU                      GEORGE.ANGELICH@ARENTFOX.COM


ARENT FOX LLP                                      ASHBY & GEDDES, P.A.                     ASHBY & GEDDES, P.A.
PHILLIP KHEZRI                                     GREGORY TAYLOR                           KATHARINA EARLE
PHILLIP.KHEZRI@ARENTFOX.COM                        GTAYLOR@ASHBYGEDDES.COM                  KEARLE@ASHBYGEDDES.COM


ATTORNEY FOR THE CITY OF PA, CITY OF PA LAW DEP BALLARD SPAHR LLP                           BALLARD SPAHR LLP
MEGAN HARPER                                    CHANTELLE D. MCCLAMB                        TOBEY M. DALUZ
MEGAN.HARPER@PHILA.GOV                          MCCLAMBC@BALLARDSPAHR.COM                   DALUZT@BALLARDSPAHR.COM


BALLARD SPAHR LLP                                  BAYARD, P.A.                             BAYARD, P.A.
VINCENT J. MARRIOTT                                JUSTIN ALBTERTO                          SOPHIE E. MACON
MARRIOTT@BALLARDSPAHR.COM                          JALBERTO@BAYARDLAW.COM                   SMACON@BAYARDLAW.COM


BERGER LAW GROUP, P.C.                             BERGER LAW GROUP, P.C.                   BIELLLI & KLAUDER, LLC
MATTHEW R. KAUFMANN,                               PHILLIP BERGER                           DAVID KLAUDER
KAUFMANN@BERGERLAWPC.COM                           BERGER@BERGERLAWPC.COM                   DKLAUDER@BK-LEGAL.COM


BUCHALTER, A PROFESSIONAL CORPORATION              CIARDI CIARDI & ASTIN                    CIARDI CIARDI & ASTIN
SHAWN M. CHRISTIANSON                              ALBERT CIARDI                            JOSEPH MCMAHON
SCHRISTIANSON@BUCHALTER.COM                        ACIARDI@CIARDILAW.COM                    JMCMAHON@CIARDILAW.COM


COMMONWEALTH OF PA, DEPT OF LABOR AND INDUS DENTON US, LLP                                  DENTONS US, LLP
DEB SECREST                                 OSCAR PINKAS                                    LAUREN MACKSOUD
RA-LI-UCTS-BANKRUPT@STATE.PA.US             OSCAR.PINKAS@DENTONS.COM                        LAUREN.MACKSOUD@DENTONS.COM


DILWORTH PAXSON                                    DLA PIPER LLP                            DLA PIPER LLP
PETER C. HUGHES,                                   RICHARD A. CHESLEY                       STUART M. BROWN
PHUGHES@DILWORTHLAW.COM                            RICHARD.CHESLEY@DLAPIPER.COM             STUART.BROWN@DLAPIPER.COM


DREXEL UNIVERSITY COLLEGE OF MEDICINE              DRINKER BIDDLE & REATH LLP               DRINKER BIDDLE & REATH LLP
STEPHEN A. COZEN, ESQ.                             MARITA S. ERBECK                         PATRICK A. JACKSON
SCOZEN@COZEN.COM                                   MARITA.ERBECK@DBR.COM                    PATRICK.JACKSON@DBR.COM


DUANE MORRIS LLP                                   DUANE MORRIS LLP                         FAEGRE DRINKER BIDDLE & REATH LLP
JARRET HITCHINGS                                   MAIRI V. LUCE                            IAN J. BAMBRICK
JPHITCHINGS@DUANEMORRIS.COM                        LUCE@DUANEMORRIS.COM                     IAN.BAMBRICK@FAEGREDRINKER.COM


FAEGRE DRINKER BIDDLE & REATH LLP                  FAEGRE DRINKER BIDDLE & REATH LLP        FINEMAN KREKSTEIN & HARRIS, PC
JAY.JAFFE@FAEGREDRINKER.COM                        KAYLA BRITTON                            DEIRDRE M. RICHARDS
                                                   KAYLA.BRITTON@FAEGREDRINKER.COM          DRICHARDS@FINEMANLAWFIRM.COM


FOX ROTHSCHILD LLP                                 GELLERT SCALI BUSENKELL & BROWN, LLC     GIBBONS P.C
THOMAS HORAN                                       MICHAEL BUSENKELL                        DAVID N. CRAPO
THORAN@FOXROTHSCHILD.COM                           MBUSENKELL@GSBBLAW.COM                   DCRAPO@GIBBONSLAW.COM


GIBBONS P.C.                                       GIBBONS P.C.                             GIBBONS P.C.
DALE E. BARNEY                                     HOWARD A. COHEN                          NATASHA M. SONGONUGA
DBARNEY@GIBBONSLAW.COM                             HCOHEN@GIBBONSLAW.COM                    NSONGONUGA@GIBBONSLAW.COM


GIBBONS P.C.                                       GREENBERG TRAURIG, LLP                   GREENBERG TRAURIG, LLP
ROBERT K. MALONE                                   DENNIS A. MELORO                         NANCY A. PETERMAN
RMALONE@GIBBONSLAW.COM                             MELOROD@GTLAW.COM                        PETERMANN@GTLAW.COM


HOGAN & MCDANIEL                                   HOGAN & MCDANIEL                         HOGAN & MCDANIEL
DANIEL C. KERRICK                                  DANIEL K. HOGAN                          GARVAN F. MCDANIEL
DCKERRICK@DKHOGAN.COM                              DKHOGAN@DKHOGAN.COM                      GFMCDANIEL@DKHOGAN.COM




Page 1 of 3
                                Case 19-11466-MFW                 Doc 2149        Filed 03/04/21   Page 4 of 9
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                        Served 3/1/2021

HONIGMAN LLP                                       HONIGMAN LLP                               JD THOMPSON LAW
E TODD SABLE                                       LAWRENCE A. LICHTMAN                       JUDY D. THOMPSON
TSABLE@HONIGMAN.COM                                LLICHTMAN@HONIGMAN.COM                     JDT@JDTHOMPSONLAW.COM


JEFFER MANGELS BUTLER & MITHCELL LLP               JONES WALKER LLP                           KIRKLAND & ELLIS LLP
MMARTIN@JMBM.COM                                   JEFFREY R. BARBER                          GREGORY F. PESCE
                                                   JBARBER@JONESWALKER.COM                    GREGORY.PESCE@KIRKLAND.COM


KIRKLAND & ELLIS LLP                               KIRKLAND & ELLIS LLP                       KURTZMAN, STEADY, LLC.
NICOLE GREENBLATT                                  STEPHEN C. HACKNEY                         JEFFREY KURTZMAN
NICOLE.GREENBLATT@KIRKLAND.COM                     STEPHEN.HACKNEY@KIRKLAND.COM               KURTZMAN@KURTZMANSTEADY.COM


LATHAM & WATKINS LLP                               LATHAM & WATKINS LLP                       LAW OFFICE OF LEON AUSSPRUNG, MD, LLC
MATTHEW J. CARMODY                                 SUZZANNE UHLAND                            LAURA A. WALKER, ESQUIRE
MATT.CARMODY@LW.COM                                SUZZANNE.UHLAND@LW.COM                     LW@AUSSPRUNGLAW.COM


LAW OFFICES OF MITCHELL J. MALZBERG, LLC           MARKOWITZ & RICHMAN                        MARKOWITZ AND RICHMAN
MITCHELL J. MALZBERG                               JWALTERS@MARKOWITZANDRICHMAN.COM           CLAIBORNE S. NEWLIN
MMALZBERG@MJMALZBERGLAW.COM                                                                   CNEWLIN@MARKOWITZANDRICHMAN.COM


MARON MARVEL BRADLEY ANDERSON & TARDY, LLC. MATTLEMAN WEINROTH & MILLER, P.C                  MCCARTER & ENGLISH, LLP
STEPHANIE A. FOX                            CHRISTINA PROSS                                   WILLIAM F. TAYLOR
SAF@MARONMARVEL.COM                         CPROSS@MWM-LAW.COM                                WTAYLOR@MCCARTER.COM


MED ONE CAPITAL FUNDING, LLC.                      MICHAEL WOLF                               MOYE WHITE LLP
DLEIGH@RQN.COM                                     MICHAEL WOLF                               TIMOTHY M. SWANSON
                                                   MIKEWOLFMD@GMAIL.COM                       TIM.SWANSON@MOYEWHITE.COM


MOYE WHITE LLP                                     O’DONOGHUE & O’DONOGHUE LLP                OBERMAYER REBMANN MAXWELL & HIPPEL LLP
VIKRAMA S. CHANDRASHEKAR                           LANCE GEREN, ESQ.                          KATHERINE M. ROBINSON, ESQUIRE
VIKA.CHANDRASHEKAR@MOYEWHITE.COM                   LGEREN@ODONOGHUELAW.COM                    KATHERINE.ROBINSON@OBERMAYER.COM


OFFICE OF ATTORNEY GENERAL                         OFFICE OF ATTORNEY GENERAL                 OFFICE OF ATTORNEY GENERAL
CAROL E. MOMJIAN                                   CHRISTOPHER R. MOMJIAN                     DAVID DEMBE
CMOMJIAN@ATTORNEYGENERAL.GOV                       CRMOMJIAN@ATTORNEYGENERAL.GOV              DDEMBE@ATTORNEYGENERAL.GOV


OFFICE OF ATTORNEY GENERAL                         OFFICE OF ATTORNEY GENERAL                 OFFICE OF THE UNITED STATES ATTORNEY
LISA M. RHODE                                      RYAN B. SMITH                              USADE.ECFBANKRUPTCY@USDOJ.GOV
LRHODE@ATTORNEYGENERAL.GOV                         RBSMITH@ATTORNEYGENERAL.GOV


OFFICE OF THE UNITED STATES TRUSTEE                PACHULSKI STANG ZIEHL & JONES LLP          PACHULSKI STANG ZIEHL & JONES LLP
BENJAMIN HACKMAN                                   LAURA DAVIS JONES                          TIMOTHY P. CAIRNS
BENJAMIN.A.HACKMAN@USDOJ.GOV                       LJONES@PSZJLAW.COM                         TCAIRNS@PSZJLAW.COM


PAUL BAILEY                                        PEARLMAN & MIRANDA, LLC.                   PEPPER HAMILTON, LLP
PAUL BAILEY                                        PATRICIA A CELANO                          FRANCIS J. LAWALL
MEGAN.RATCHFORD610@GMAIL.COM                       PCELANO@PEARLMANMIRANDA.COM                FRANCIS.LAWALL@TROUTMAN.COM


PEPPER HAMILTON, LLP                               POLSINELLI P.C                             POTTER ANDERSON & CORROON LLP
MARCY J. MCLAUGHLIN                                CHRISTOPHER A. WARD                        D. RYAN SLAUGH
MARCY.SMITH@TROUTMAN.COM                           CWARD@POLSINELLI.COM                       RSLAUGH@POTTERANDERSON.COM


POTTER ANDERSON & CORROON LLP                      POTTER ANDERSON & CORROON LLP              RICHARDS LAYTON & FINGER, PA
JEREMY W. RYAN                                     R. STEPHEN MCNEILL                         BRENDAN J. SCHLAUCH
JRYAN@POTTERANDERSON.COM                           RMCNEILL@POTTERANDERSON.COM                SCHLAUCH@RLF.COM


RICHARDS LAYTON & FINGER, PA                       RICHARDS LAYTON & FINGER, PA               SAUL EWING ARNSTEIN & LEHR LLP
MARK D. COLLINS                                    MICHAEL J. MERCHANT                        ADAM ISENBERG
COLLINS@RLF.COM                                    MERCHANT@RLF.COM                           ADAM.ISENBERG@SAUL.COM




Page 2 of 3
                               Case 19-11466-MFW                  Doc 2149      Filed 03/04/21        Page 5 of 9
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                           Served 3/1/2021

SAUL EWING ARNSTEIN & LEHR LLP                     SAUL EWING ARNSTEIN & LEHR LLP                SAUL EWING ARNSTEIN & LEHR LLP
JEFFREY HAMPTON                                    MARK MINUTI                                   MONIQUE DISABATINO
JEFFREY.HAMPTON@SAUL.COM                           MARK.MINUTI@SAUL.COM                          MONIQUE.DISABATINO@SAUL.COM


SCHNADER HARRISON SEGAL & LEWIS LLP                SCHNADER HARRISON SEGAL & LEWIS LLP           SHIPMAN & GOODWIN LLP
NICHOLAS J. LEPORE                                 RICHARD A. BARKASY                            ERIC S. GOLDSTEIN
NLEPORE@SCHNADER.COM                               RBARKASY@SCHNADER.COM                         EGOLDSTEIN@GOODWIN.COM


SILLS CUMMIS & GROSS P.C                           SILLS CUMMIS & GROSS P.C.                     STEVENS & LEE, P.C.
ANDREW H. SHERMAN                                  BORIS I. MANKOVETSKIY                         JOSEPH H. HUSTON
ASHERMAN@SILLSCUMMIS.COM                           BMANKOVETSKIY@SILLSCUMMIS.COM                 JHH@STEVENSLEE.COM


STEVENS & LEE, P.C.                                STINSON LLP                                   STINSON LLP
ROBERT LAPOWSKY                                    DARRELL CLARK                                 TRACEY M. OHM
RL@STEVENSLEE.COM                                  DARRELL.CLARK@STINSON.COM                     TRACEY.OHM@STINSON.COM


STOEL RIVES LLP                                    STRADLEY RONAN STEVENS & YOUNG LLP            STRADLEY, RONON, STEVENS & YOUNG, LLP
MARC A. AL                                         DEBORAH A. REPEROWITZ                         GRETCHEN M. SANTAMOUR
MARC.AL@STOEL.COM                                  DREPEROWITZ@STRADLEY.COM                      GSANTAMOUR@STRADLEY.COM


STRADLEY, RONON, STEVENS & YOUNG, LLP              STREUSAND, LANDON, OZBURN & LEMMON, LLP       SULLIVAN, HAZELTINE, ALLISON, LLC.
JOELLE E. POLESKY                                  SABRINA L. STREUSAND                          WILLIAM D. SULLIVAN
JPOLESKY@STRADLEY.COM                              STREUSAND@SLOLLP.COM                          BSULLIVAN@SHA-LLC.COM


THE ROSNER LAW GORUP LLC                           TROUTMAN SANDERS LLP                          TROUTMAN SANDERS LLP
FREDERICK B. ROSNER                                JESSICA D. MIKHAILEVICH                       LOUIS CURCIO
ROSNER@TEAMROSNER.COM                              JESSICA.MIKHAILEVICH@TROUTMAN.COM             LOUIS.CURCIO@TROUTMAN.COM


U.S. DEPARTMENT OF JUSTICE                         UNDERWOOD PERKINS, P.C.                       UNDERWOOD PERKINS, P.C.
MARCUS.S.SACKS@USDOJ.GOV                           DAVID L. CAMPBELL                             ELI D. PIERCE
                                                   DCAMPBELL@UPLAWTX.COM                         EPIERCE@UPLAWTX.COM


WHITE AND WILLIAMS LLP                             WHITE AND WILLIAMS LLP                        WILLIG, WILLIAMS & DAVIDSON
AMY E. VULPIO                                      MARC S. CASARINO                              JESSICA KOLANSKY
VULPIOA@WHITEANDWILLIAMS.COM                       CASARINOM@WHITEANDWILLIAMS.COM                JKOLANSKY@WWDLAW.COM


                                                                                             Parties Served: 117




Page 3 of 3
Case 19-11466-MFW   Doc 2149   Filed 03/04/21   Page 6 of 9

                    EXHIBIT B
                               Case 19-11466-MFW                 Doc 2149    Filed 03/04/21     Page 7 of 9
Center City Healthcare, LLC, et al. - Service List to Facsimile Recipients                                    Served 3/1/2021

FREEDMAN & LORRY, P.C.                            OFFICE OF THE ATTORNEY GENERAL
215-925-7516                                      717-787-8242




                                                                                      Parties Served: 2




Page 1 of 1
Case 19-11466-MFW   Doc 2149   Filed 03/04/21   Page 8 of 9

                    EXHIBIT C
                                Case 19-11466-MFW             Doc 2149          Filed 03/04/21   Page 9 of 9
Center City Healthcare, LLC, et al. - U.S. Mail                                                                           Served 3/1/2021

CITY OF PHILADELPHIA                              INTERNAL REVENUE SERVICE                       INTERNATIONAL BROTHERHOOD OF
ATTN: LAW DEPT                                    P.O. BOX 7346                                  ELECTRICAL WORKERS, LOCAL 98
1515 ARCH ST, 17TH FL                             PHILADELPHIA, PA 19101-7346                    1701 SPRING GARDEN ST
PHILADELPHIA, PA 19102                                                                           PHILADELPHIA, PA 19130




NATIONAL UNION OF HOSPITAL AND                    NATIONAL UNION OF HOSPITAL AND                 PENNSYLVANIA ASSOCIATION OF
HEALTHCARE EMPLOYEES, AFSCME, AFL-CIO             HEALTHCARE EMPLOYEES, DISTRICT 1199C           STAFF NURSES AND ALLIED PROFESSIONALS
1319 LOCUST ST                                    1319 LOCUST ST                                 1 FAYETTE STREET, SUITE 475
PHILADELPHIA, PA 19107                            PHILADELPHIA, PA 19107                         CONSHOHOCKEN, PA 19428




PENNSYLVANIA DEPARTMENT OF HEALTH                 ST. MARY MEDICAL CENTER                        UNITED STATES DEPARTMENT OF JUSTICE
ATTN: DR. RACHEL LEVINE                           1201 LANGHORNE-NEWTOWN RD                      950 PENNSYLVANIA AVE, NW
HEALTH AND WELFARE BUILDING                       LANGHORNE, PA 19047                            WASHINGTON, DC 20530-0001
625 FORESTER ST, 8TH FL W
HARRISBURG, OA 17120



UNITED STATES DEPARTMENT OF JUSTICE
ATTN: CIVIL DIVISION
1100 L ST, NW, 10030
WASHINGTON, DC 20005



                                                                                            Parties Served: 10




Page 1 of 1
